               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 1 of 22




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


KENNETH KROL, As Administrator of the Estate of            Oneida County
JEANETTE KROL, Deceased,                                   Index No.: EFCA2021-001626

                                             Plaintiffs,
                                                           Case No:
        -against-

THE COTTAGES AT GARDEN GROVE,

                                             Defendant.


                          DEFENDANT’S NOTICE OF REMOVAL


        Defendant The Cottages at Garden Grove, by and through its attorneys, hereby remove this

action from the Supreme Court of the State of New York, Oneida County, to the United States

District Court for the Northern District of New York pursuant to 28 U.S.C. §1441, 28 U.S.

§1442(a)(1) and 1446, reserving all defenses and objections to venue.:

               I.    COMPLIANCE WITH PROCEDURAL REQUIREMENTS

        1. Kenneth Krol (“Plaintiff”) commenced the above-captioned action in the Supreme

Court, Oneida County, New York, on July 7, 2021 Index No. 001626/2021 (“State Court Action”).

A true and correct copy of the Complaint is attached hereto as Exhibit A.

        2. Defendant was served with the Summons and Complaint on August 19, 2020.

        3. A notice of removal must be filed within 30 days after receipt by the defendant of the

initial pleading setting forth the claim for relief upon which the action is based. See 28 U.S.C.

§1446(b).) The thirty (30) day period for removal does not begin to run until the defendant has

received a copy of the complaint and has been properly served. Murphy Brothers, Inc. and



258899595v.1
               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 2 of 22




Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-348 (1999). Therefore, this Notice of Removal

is timely filed under 28 U.S.C. §1446(b).

        4. All fees required by law in connection with this notice have been filed by Defendant.

        5. This matter is removable to this Court as the federal district for the place where the

state court action is pending. See 28 U.S.C. § 1441(a) and 1442.

        6. Pursuant to 28 U.S.C. § 1446(a) and Northern District rule a copy of the state court

docket sheet, all process, pleadings, orders, and records served upon or filed by Defendant in the

State Court Action are attached hereto as Exhibits A-B. Specifically, attached hereto are true and

accurate copies of Plaintiff’s Complaint (the Civil Case Cover Sheet, the Return of Service

Affidavit and Summons regarding service on Defendant, and the state court docket sheet.)

        7. Written notice of the filing of this Notice of Removal will be given to Plaintiff. A copy

of this Notice of Removal will be filed concurrently herewith in the Supreme Court, Oneida

County, State of New York as required by 28 U.S.C. § 1446(b). No hearing has been set in the

State Court Action as of the time of filing of this Notice of Removal.

        8. By filing this Notice of Removal, Defendant does not waive any rights or defenses

which may be available to Defendant.

                               II.     STATEMENT OF FACTS

A. The Public Readiness and Emergency Preparedness Act

        9. On January 31, 2020, the Secretary of Health and Human Services declared that the

2019 novel coronavirus (“COVID-19”) is a public-health emergency for the United States. The

United States Department of Health and Human Services (“HHS”) is the lead agency for the

federal government’s response to the COVID-19 pandemic.



                                                 2
258899595v.1
               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 3 of 22




         10. The Public Readiness and Emergency Preparedness (“PREP”) Act was enacted by

Congress and authorized by HHS, through issuance of a Declaration, to direct and otherwise utilize

the private resources of entities, such as Defendant, that are part of the nation’s critical

infrastructure during a national public health crisis through a nationwide structure of “Authorities

Having Jurisdiction” (“AHJ”).1 42 U.S.C. §§247d-6d, 247d-6e.

         11. Specifically, the PREP Act provides that, under an HHS PREP declaration, any claim

for loss caused by, arising out of, relating to, or resulting from the administration to of the use by

an individual of a covered countermeasure,2 a COVID-19 countermeasure, countermeasure

program, or countermeasure facility, such as Defendant and those countermeasures utilized by

Defendant, shall give rise only to an “exclusive federal cause of action” in an “exclusive federal

jurisdiction” and shall be otherwise barred. §§247d-6d(a)(1) (providing “suit and liability”

immunity), (d)(1) (providing an “exclusive Federal cause of action”), (e)(1) (providing “exclusive

federal jurisdiction”).

         12. Unlike other such public health threats, COVID-19 had no vaccine or effective

treatment for nearly a year. The most effective countermeasures to mitigate and prevent the spread

of the novel and deadly COVID-19 virus were the covered countermeasures when used by and



1
  An AHJ is a "public agency or its delegate that has legal responsibility and authority for responding to an incident,
based on political or geographical ... or functional ... range or sphere of authority." Declaration, 85 Fed. Reg. 15,198,
15,202 (Mar. 17, 2020); see also Fourth Amended Declaration, 85 Fed. Reg. 79,190, 79,197 (Dec. 3, 2020) (AHJs
include "federal, state, local ... authorities and institutions acting on behalf of governmental entities" and directing
PREP Act participants regarding COVID-19 countermeasures and COVID-19 mitigation efforts).
2
  A “covered countermeasure” is a preventative measure that mitigates or prevents the transmission of COVID-19. §
247d-6d(i)(1); Declaration, 85 Fed. Reg. at 15,202 (Covered Countermeasures include any designated device used to
treat, diagnose, cure, prevent, or mitigate COVID-19, or any device used in the administration of any such product);
Second Amended Declaration, 85 Fed. Reg. 35,100, 35,102 (June 8, 2020) ("covered countermeasures" include those
measures used to limit the harm that COVID-19 might otherwise cause and any device used in the administration of
such measure). The “covered countermeasures” include personal protective equipment (“PPE”) such as face masks,
respirators, gloves, gowns, thermometers, and COVID-19 tests, as well as medications that are approved for
emergency use.
                                                           3
258899595v.1
               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 4 of 22




administered to those who came in contact with susceptible persons, as well as when used by and

administered to susceptible persons.

        13. In response to the COVID-19 global pandemic, on March 17, 2020, the Secretary of

the HHS issued a Declaration announcing that “[l]iability immunity as prescribed in the PREP

Act...is in effect” for any “[a]ctivities authorized in accordance with the public health and medical

response of the [AHJ] to prescribe, administer, deliver, distribute or dispense the Covered

Countermeasures following a Declaration of an emergency” related to COVID-19. Declaration,

85 Fed. Reg. at 15,201.

        14. The Declaration defined “administration” broadly to extend beyond the physical

distributions of COVID-19 countermeasures to the “management and operation of countermeasure

programs, or management and operation of locations for [the] purpose of distributing and

dispensing countermeasures.” See id. at 15,202.

        15. HHS has since issued six Advisory Opinions and nine amendments spanning two

presidential administrations regarding the evolving COVID-19 crisis and its national coordinated

response. These amendments and Advisory Opinions instruct that the PREP Act is to be interpreted

and applied expansively. These, too, much like the virus itself, have evolved and, unsurprisingly,

have only grown broader since the pandemic was formally declared approximately eighteen

months ago.

        16. Specifically, HHS has constantly reiterated that PREP’s immunity and preemption

clauses are to be broadly applied to state law suits.3



3
 HHS refers eight times to the broad applicability of preemption of state law claims. See Advisory Opinion 21-01, 1;
Advisory Opinion 20-04, 3 (Oct. 23, 2020); Advisory Opinion 20-02, 4–5 (May 19, 2020); Advisory Opinion 20-01,
2 (May 19, 2020). In addition, HHS refers six times to the broad applicability of immunity from state law claims. See
Advisory Opinion 20-04, 1–2; Advisory Opinion 20-01, 2, 4, 7.
                                                         4
258899595v.1
               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 5 of 22




         17. Notably, the Fourth Amended Declaration, Advisory Opinion 20-04, and Advisory

Opinion 21-01 confirm that the PREP Act is invoked by allegations of "use" or administration of

countermeasures, as well as the alleged failure to act or inaction, where the non-use was the result

of conscious decision-making by a covered entity or person. Fourth Amended Declaration, 85

Fed. Reg. at 79,191 ("there can be situations where not administering a covered countermeasure

... can fall within the PREP Act"); Advisory Opinion 20-04, 6-7 (rejecting "non-use" reasoning in

example of program planner's decision to not utilize a countermeasure in accordance with AHJ

guidance––non-use reasoning is "wrong"); Advisory Opinion 21-01, 4 (Jan. 8, 2021) (discussing

countermeasure decision-making as the "grist" of program planning);4 see also §247d-6d(c), (e)

(Congress expressly and repeatedly applies the PREP Act to "acts and omissions" (emphasis

added)).

         18.      Indeed, in the most recent two Amendments, the Eight Amendment to the

Declaration, dated August 4, 2021, and the Ninth Amendment, dated September 14, 2021, HHS

Secretary Xavier Becerra reaffirmed that:

         The plain language of the PREP Act makes clear that there is preemption of state
         law as described above. Furthermore, preemption of State law is justified to respond
         to the nation-wide public health emergency caused by COVID-19 as it will enable
         States to quickly expand the vaccination, treatment and prevention workforces with
         additional qualified healthcare professionals where State or local requirements
         might otherwise inhibit or delay allowing these healthcare professionals to
         participate in the COVID-19 countermeasure program.

Ninth Amended Declaration (Sep. 14, 2021), p. 51162-63.



4
 Note that the Secretary has determined that the Declaration is to be read in conjunction with the Office of General
Counsel's Advisory Opinion, thereby incorporating said Advisory Opinions into the Declaration, which Congress has
directed is controlling and, alternatively, requiring the Court to grant them Chevron and Auer controlling deference.
See Chevron U.S.A,, Inc. v. Nat. Resource Defense Council, 467 U.S. 837, 843–44 (1984); Auer v. Robbins, 519 U.S.
452, 461 (1997) (agency's interpretation of its own regulations are controlling unless "plainly erroneous or inconsistent
with the regulation").
                                                           5
258899595v.1
               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 6 of 22




        19.      Adopting guidance found in the Office of General Counsel’s May 19, 2020

Advisory Opinion (see n.3, supra), the Secretary likewise cautions that certain facets of the PREP

Act, there, specifically, the congressional delegation of authority to HHS to define “qualified

persons” under the Act, would be a “nullity” if the PREP Act were not read to preempt state law

Id., p. 51162.

        20.      This notion unambiguously justifies removal on the basis of preemption, both

because state tort claims are completely preempted by the federal statutory and regulatory

structure, and because it invokes federal officer removal.

        21. Any view that the PREP Act does not encompass alleged omissions to use covered

countermeasures "clashes with the plain language of the PREP Act, which extends immunity to

anything 'relating to' the administration of a covered countermeasure." Advisory Opinion 21-01,

3. Additionally, Advisory Opinion 21-01 also states that "[t]he PREP Act is a 'Complete

Preemption' Statute," because it establishes both a federal cause of action and administrative claim

as the only viable remedy and vests exclusive jurisdiction in federal court. Id. at 2; see also §§247d-

6d(c)(2)(A), (c)(2)(B).

B. The United States Department of Health and Human Services

        22. Once COVID-19 began its rapid spread, the federal government declared that

healthcare providers, such as Defendant, were “critical infrastructure” businesses obligated to aid

the federal government in preventing the spread of COVID-19 during the unprecedented national

emergency by following the federal government’s direction under close supervision.5



5
 See generally Essential Services and Activities During COVID-19 Emergency, Executive Order No. 20-91, available
at https://www.flgov.com/wp-content/uploads/orders/2020/EO_20-91-com pressed.pdf (last visited Apr. 28, 2021)
(expressly naming assisted living facilities as "essential" business); see also Memorandum on Identification of
Essential Critical Infrastructure Workers During COVID-19 Response, CISA.gov, available at
                                                       6
258899595v.1
               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 7 of 22




         23. The nation’s critical infrastructure is “so vital to the United States that [its] incapacity

or destruction...would have a debilitating impact on security, national economic security, national

public health or safety, or any combination of those matters.” 42 U.S.C. §5195c(e).

         24. During the COVID-19 pandemic, the federal government instructed members of the

healthcare critical infrastructure, such as Defendant, to carry out the duties of the government to

prevent and mitigate the spread of the novel virus and to ensure the continued provision of

"services critical to maintaining the national defense, continuity of government, economic

prosperity, and quality of life in the United States." Id.; §5195c(b)(3).

         25. In response to the nationwide PPE shortage, the Federal Emergency Management

Agency ("FEMA") worked closely with businesses designated as "healthcare/public health"

critical infrastructure to address the need for PP E and other critical supplies to continue operations

in accordance with CDC guidance.6 Also, at the very beginning of the COVID-19 crisis in the

United States, the federal government enlisted nursing facilities and assisted living communities

in its efforts to fulfill the government's task of ensuring that these facilities could assist in the safe

transfer and admission of patients between healthcare facilities during the pandemic.

         26. As a nursing home housing some of the nation's most COVID-19 vulnerable citizens,

Defendant was a qualified person and a program planner under the PREP Act, working under and

directed by HHS and its AHJ network. Declaration, 85 Fed. Reg. at 15,202; see also HHS

Response Letter, 1 (Aug. 14, 2020)`; §§247d-6d(i)(6) (defines a "program planner" as a person



https://www.cisa.gov/sites/default/files/publications/CISA-Guidance-on-Essential-Critical-Inf rastructure-Workers-
1-20-508c.pdf (last visited Apr. 28, 2021).
6
  Congress expressly approved and supported the role of the federal government in overseeing the operation of "critical
infrastructure" skilled nursing homes and assisted living communities by allocating additional funding to such
healthcare providers under the Coronavirus Aid, Relief, and Economic Security ("CARES") Act, Pub.L. 116–136, to
accommodate their ongoing operations in light of the pandemic.
                                                          7
258899595v.1
               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 8 of 22




who supervises or administers a countermeasure program plan and facility/location), (5) (defines

a "person" to include a "private corporation"); Declaration, 85 Fed. Reg. at 15,200 (explaining role

of program planner in COVID-19 response).

C. Plaintiff’s Complaint

        27. Plaintiff’s Complaint brings state law claims asserting that Defendant failed to

implement proper COVID-19 protocols to avoid the decedent having contracted COVID-19, and

failed to properly treat the decedent for COVID-19.. While the Complaint does not expressly use

terminology found in the PREP Act lexicon, it nevertheless asserts claims against Defendant in

the context of its care and administration of COVID-19 countermeasures to decedent during the

COVID-19 pandemic, and its decisions as a program planner. See generally Compl. Consequently,

while Plaintiff purports to bring these claims under state law, the allegations necessarily implicate

Defendant’s use and administration of covered countermeasures, its operation and management of

a covered countermeasure program, and its operation and management of a covered

countermeasure location/facility, all of which is controlled by federal law under the PREP Act.

Compl. ¶ 128.

        28. Plaintiff alleges that decedent resided at the facility during the pandemic. Compl. ¶ 12.

        29. In addition, Plaintiff states Defendant is a licensed nursing home in New York. See

Compl. ¶¶ 18.

        30. Plaintiff questions the adequacy of Defendant’s administration and use of COVID-19

countermeasures (as inadequate or untimely), as well as its operation and management of a

COVID-19 countermeasure program. Compl ¶ 14, 122,128.

        31. Plaintiff’s Complaint brings into question the sufficiency of Defendant’s use and

administration of covered countermeasures, such as PPE (including facemasks), thermometers,
                                                 8
258899595v.1
               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 9 of 22




and tests, to prevent and mitigate the spread of COVID-19, as well as Defendant’s management

and operation of its countermeasure program that includes monitoring, screening, and testing

patients, employees, and visitors and implementation and application of its policies and

procedures. Compl. ¶¶ 128.

            III. FEDERAL JURISDICTION EXISTS UNDER 28 U.S.C. §1442(a)(1)

          32. Removal is proper under §1442(a)(1) when a defendant is sued for acts undertaken at

the direction of a federal officer so as to protect the federal government from state interference

with its operations, including when that federal government operation is conducted through private

surrogates, such as Defendant. See Agyin v. Razmzan, 986 F.3d 168, 174 (2d Cir. 2021).

          33. Whenever a suit in state court is commenced on the basis of an act “under color of

federal office, regardless of whether the suit could originally have been brought in federal court,”

the right of federal officer removal is “absolute.” Willingham v. Morgan, 395 U.S. 402, 406

(1969).

          34. Unlike the general removal statute, the federal officer removal statute -- §1442(a) -- is

to be ”broadly construed” in favor of a federal forum. Osterhout v. Air & Liquid Systems Corp.,

5:14-CV-208 (MAD/DEP), 2014 U.S. Dist. LEXIS 75343, *7 (N.D.N.Y. May 30, 2014); see also

New York v. M & E Tech. Services, LLC, 2009 U.S. Dist. LEXIS 78817, *11 (N.D.N.Y. Sep. 1,

2009). The Supreme Court has made clear that “the statute must be liberally construed,” and the

inquiry “depends heavily on the facts of each case and the particular conduct giving rise to the

plaintiff’s cause of action.” Yeend v. Akima Global Services, LLC, 2021 U.S. Dist. LEXIS 158408,

*17 (N.D.N.Y. Aug. 23, 2021) (quoting Watson v. Philip Morris Co., 551 U.S. 142, 147 [2007]).

Removal will be appropriate in cases that “involve defendants working hand-in-hand with the



                                                   9
258899595v.1
               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 10 of 22




federal government to achieve a task that furthers an end of the federal government.” Yeend, at

**17-18 (quoting Agyin, 986 F.3d at 176-77.

        35. In the Second Circuit, to avail oneself of section 1442(a)(1), “a defendant who is not

himself a federal officer must demonstrate that (1) the defendant is a ‘person’ under the statute,

(2) the defendant acted ‘under color of federal office,’ and (3) the defendant has a ‘colorable

federal defense.’” Cuomo v. Crane Co., 771 F.3d 113, 115 (2d Cir. 2014).

A. All Requirements for Removal under § 1442(a)(1) are Satisfied

        36. Since the COVID-19 pandemic began, HHS and its AHJs, like the CDC and CMS,

have been guiding operational decisions related to clinical infrastructure of facilities such as

Defendant. See discussion, supra.

        37. Facilities were ordered to restrict visitation, cancel communal dining, and implement

active screening of residents and staff for fever and respiratory symptoms.7

        38. Facilities were instructed on which residents and staff to test for COVID-19, under

what circumstances to use and how to conserve PPE, when to permit staff who had COVID-19 to

return to work, how to mitigate staff shortages including when to permit COVID-19 positive but

asymptomatic staff to return to work, and how to handle the isolation of residents infections with

COVID-19 and those under investigation for COVID-19. These very detailed directives

represented a marked departure from the typical regulatory structure which existed before the

pandemic.




7
 E.g., CDC, Strategies for Optimizing the Supply of Facemasks (updated Mar. 17, 2020); CDC, Using Personal
Protective Equipment (updated Aug 19, 2020); Exec. Order No. 20-009, In Re: Suspension of Statutes, Rules, and
Orders Pursuant to Executive Order Number 20-52, Made Necessary by the COVID-19 Public Health Emergency;
Exec. Order No, 20-52, Emergency Management-COVID-19 Public Health Emergency.
                                                     10
258899595v.1
               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 11 of 22




        39. Here, Defendant satisfies the first element for federal officer removal because, as part

of the country’s critical infrastructure, Defendant acted at all relevant times “to assist, or to help

carry out, the duties or tasks of the federal superior,” by helping the federal government “fulfill

other basic governmental tasks” that otherwise “the Government itself would have had to

perform,” Watson v. Philip Morris Cos., 551 U.S. 142, 153-54 (2007). See Wazelle v. Tyson

Foods, Inc., No. 20-cv-203 (N.D. Tex. June 25, 2021), (designation as critical infrastructure

significant in finding that private entity acting under federal officer during the early and rapidly

developing days of the COVID-19 pandemic); Fields v. Brown, No. 6:20-cv-00475, 2021 WL

510620 (E.D. Tex. Feb. 11, 2021) (same).

        40. Defendant also satisfies the “nexus” or “causation” requirement for federal officer

jurisdiction, which requires that the alleged conduct have been undertaken “for or relating to” a

federal office. To meet this requirement, “it is sufficient for there to be a connection or association

between the act in question and the federal office.” In re Commonwealth’s Motion to Appoint

Counsel Against or Directed to Def. Ass’n of Phila., 790 F.3d 457, 471 (3d Cir. 2015). See

Latiolais v. Huntington Ingalls, Inc., 951 F.3d 286, 292 (Congress "broadened federal officer

removal to actions, not just causally connected, but alternatively connected or associated, with acts

under color of federal office." As the Wazelle court pointed out, a direct causal nexus no longer

governs. 2021 WL 2637335, at *5.

        41. The very nature of Plaintiff’s Complaint demonstrates a connection or association

between the act in question and the federal office. Plaintiff takes issue with Defendant’s COVID-

19 disease control countermeasures, as well as its policies, practices, and procedures, and how it

managed and operated a COVID-19 countermeasure program and ran the facility in which such

program was administered.
                                                  11
258899595v.1
               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 12 of 22




        42. Again, while Plaintiff’s Complaint frames the allegations such that they are intended

to fall within state law tort causes of action, the Complaint cannot be read without questioning the

sufficiency of Defendant’s use and administration of covered countermeasures, such as facemasks,

thermometers, FDA-approved medications, and tests to prevent and mitigate the spread of

COVID-19. See Compl. ¶ 128. As a result, an analysis of the Plaintiff’s claims in the context of

the decedent’s care provided by Defendant, whose activities fall within the scope of the PREP Act

and its explicit preemption provisions, yields the inescapable conclusion that the matter belongs

in federal court. This is consistent with the unambiguous guidance and opinions repeated on

numerous occasions by HHS.

        43. “[L]ogically, the choice of what safety precautions should be taken—such as whether

personal protective equipment should be provided or what social-distancing measures should be

adopted—is connected” to allegations that a defendant failed to keep a facility safe from COVID

by taking measures compliant with relevant federal directives. Wazelle, 2021 WL 2637335, at *5;

see also Fields, 2021 WL 510620, at *4.

        44. Given that the federal government approved and directed the use of COVID-19

countermeasures by Defendant as well as approved and directed Defendant’s operations in

managing its response to the pandemic, and given those very countermeasures and operations are

listed in the Complaint as allegedly having caused the death of Ms. Krol, Defendant has shown a

"causal nexus" between Plaintiff's claims and the federal conduct for which it is protected.

Isaacson v. Dow Chem. Co., 517 F.3d 129, 138 (2d Cir. 2008).

        45. Finally, for purposes of removal, Defendant presents a colorable defense based on

federal law: the defense must only be “colorable,” and need not be “clearly sustainable,” as the

purpose for the removal statute is to assure that the validity of the defense is tried in federal court.
                                                  12
258899595v.1
               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 13 of 22




Willingham v. Morgan, 395 U.S. 402, 407 (1969). “[O]ne of the most important reasons for

removal is to have the validity of the defense of official immunity tried in a federal court;” for this

reason, the Supreme Court has “rejected a narrow, grudging” approach when analyzing whether a

defendant had raised a colorable federal defense. Jefferson Cty. v. Acker, 527 U.S. 423, 431

(1999). A defendant need only show it has a plausible federal defense. See, e.g., Clayton v. Air

& Liquid Systems Corp., 13CV847A, 2013 U.S. Dist. LEXIS 176517, **17-18 (W.D.N.Y. Nov.

13, 2013). Defendant asserts a federal defense in this case—namely, immunity and preemption

under the PREP Act for its administration and use of “covered countermeasures” in caring for

decedent during the pandemic. In doing so, Defendant satisfies the “colorable federal defense”

element of the federal officer removal statute.

        46. Accordingly, as Wazelle and Fields recognized, federal court is the proper forum for

this case because Defendant was “acting under the direction of multiple federal agencies” as part

of the federal “critical-infrastructure designation” “since [the declaration of a national emergency

on] March 13, 2020," Fields, 2021 WL 510620, at *3 & n.1, and Defendant “exhibited ‘an effort

to help assist, or carry out, the duties and tasks of the federal superior.’” Wazelle, 2021 WL

2637335, at *4 (quoting Watson, 551 U.S. at 152).

        IV. FEDERAL QUESTION JURISDICTION EXISTS                                BY VIRTUE          OF
        COMPLETE PREEMPTION UNDER THE PREP ACT.

        47. This case is also removable under §1441(a) on the basis of "original jurisdiction"

because Plaintiff's Complaint asserts a claim "arising under" federal law within the meaning of

§1331, as Plaintiff's allegations invoke the exclusive federal cause of action, exclusive federal

jurisdiction, the immunities from suit and liability, and the preemption of state law promised in




                                                  13
258899595v.1
               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 14 of 22




the PREP Act. See 42 U.S.C. §§247d-6d(a)(1) (immunity), (b)(8) (preemption), (d)(1) (federal

cause of action), (e)(1) (federal jurisdiction).

        48. Congress provided an exclusive remedy for the substance of the allegations and relief

sought in Plaintiff’s Complaint and federal law expressly preempts state law for purposes of

federal questions jurisdiction. See 42 U.S.C. §§ 247d-6d, 247d-6e.

        49. In codifying the PREP Act, Congress intended to regulate a national response to a

pandemic and federalize any litigation fallout for its private partners' assistance in that effort as is

evidenced by its affirmative divesture of presumed state court concurrent jurisdiction.              Id.

Congress accomplished this by designing an exclusive federal complex, comprehensive statutory

scheme to ensure PREP Act claims will be heard and maintained in the federal court system

(§§247d-6d (d)(1), (e)(1)), instead of an additive or supplemental action to a panoply of state law

claims. See Franchise Tax Bd. v. Constr. Laborers Vacation Tr. for S. Cal., 463 U.S. 1 (1983);

Tafflin v. Levitt, 493 U.S. 455 (1990); Yellow Freight Sys., Inc. v. Donnelly, 494 U.S. 820, 823

(1990); see also In re WTC Disaster Site, 414 F.3d 352, 371 (2d Cir. 2005).

        50. Moreover, the PREP Act expressly satisfies the Beneficial test of preemption. The

Supreme Court has succinctly stated the two-part test for complete preemption and removal

jurisdiction: 1) whether Congress has provided an "exclusive federal cause of action"; and 2)

whether Congress "sets forth procedures and remedies governing that cause of action". Beneficial

Nat'l Bank v. Anderson, 539 U.S. 1, 8 (2003). Specifically, the PREP Act establishes a pre-

litigation no-fault administrative monetary fund for those injured by the use or administration of

covered countermeasures that must be exhausted prior to relief under the federal civil claims

process (§§247d-6e(a) (publicly funded CCPF for "purposes of providing timely, uniform, and

adequate compensation to eligible individuals for covered injuries"), (d)(1) (required exhaustion
                                                   14
258899595v.1
               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 15 of 22




of administrative process prior to pursuing litigation in D.D.C.), (d)(2) (tolling of statute of

limitations), (d)(4) ("exclusivity" of federal administrative remedy except for litigation in D.D.C.),

(d)(5) (election to accept administrative compensation or proceed to litigation claim in D.D.C.);

see also 42 C.F.R. §§110.1–110.100 (regulations related to administrative claims process)).

        51. The PREP Act also provides for an exclusive and comprehensive Federal cause of

action as the single exception to immunity (42 U.S.C. §247d-6d(d)(1)) with its own litigation

scheme (§§247d-6d(a)(2) (scope and accrual of claims for loss), (c)(1) (liability standard of willful

misconduct), (c)(3) (burden of proof), (d)(1) (singular "Exception To Immunity Of Covered

Persons" setting forth "exclusive federal cause of action"), (e)(1) (exclusive federal jurisdiction),

(e)(2) (choice of law provision), (e)(3) (pleading standard of particularity), (e)(4) (pleading

requirements of verification and certain materials), (e)(5) (congressional creation of a "three-judge

court" in the D.D.C. and direct appeal to Supreme Court from an order granting or denying

injunction), (e)(6) (motions practice and discovery process), (e)(7) (parameters for recoverable

damages and collateral source issues), (e)(8) (noneconomic damages allowed), (e)(9) (Rule 11

sanctions), (e)(10) (interlocutory appeal process in the United States Court of Appeals for the

District of Columbia Circuit)).

        52. This statutory frame expressly provides for both an "exclusive" and comprehensive

Federal cause of action, an "exclusive" Federal jurisdiction in the D.D.C. and an "exclusive" Federal

administrative claims process thereby amply meeting the Beneficial two-prong test. Beneficial, 539

U.S. at 8. See also Rachal v. Natchitoches Nursing & Rehab Center LLC, 1:21-CV-00334, 2021

U.S. Dist. LEXIS 105847 (W.D. La. April 30, 2021) (finding the PREP Act is a complete

preemption statute).



                                                 15
258899595v.1
               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 16 of 22




        53. Congress clearly manifested the intent to preempt state law with respect to claims that

invoke PREP Act immunity and to create and exclusive federal remedy for such preempted claims,

thereby “completely preempting” state law for purposes of federal question jurisdiction.

A. Plaintiff’s Claims Fall Within the Purview of the PREP Act

        54. Based on the face of Plaintiff's Complaint, the totality of the allegations made therein,

and the logical impact of its most central allegations, the PREP Act is implicated by Plaintiff's

claims against Defendant as "covered persons" engaged in "recommended activities" under the

Act. See §247d-6d (b)(1); Compl. ¶¶ 18, 128.

        55. Defendant is a "covered person" under the PREP Act because it is a nursing home

licensed by the State of New York and because it was following the guidance of AHJs when

administering and using covered countermeasures, and making decisions to such use and

administration in managing and operating a COVID-19 countermeasure program plan and

location/facility. See §247d-6d(i)(2); Advisory Opinion 20-04; Response Letter, 1 (declaring

Senior Living Communities as "program planners" and "qualified persons" under the PREP Act,

which manage and operate COVID-19 countermeasure programs and/or COVID-19

countermeasure facilities).

        56. Specifically, Defendant meets the requirements of a "program planner" of

countermeasures under the PREP Act, and it is also "qualified persons who prescribed,

administered or dispensed" a countermeasure under the PREP Act. See §247d-6d(i)(2); Advisory

Opinion 20-04. Defendant was acting as a "program planners" that supervised the infection control

program, under which FDA-approved PPE, such as face shields and masks, gloves, and gowns, as

well as diagnostic countermeasures, sanitizers and disinfectants, were distributed and administered



                                                 16
258899595v.1
               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 17 of 22




to staff and residents of the facility in an effort to diagnose, mitigate, and prevent COVID-19 as

expressly provided for in §247d-6d(i)(6).

        57. Defendant's employees were acting as employees of a "program planner" that

supervised and administered the infection control program that provided and administered FDA

approved countermeasures among patients and staff. Policies and procedures and protocols were

enacted, which are alleged by Plaintiff to have been deficient. See Compl. ¶128; See also Policies

and Procedures, Exhibit B.

        58. Defendant’s employees also were also acting as "qualified persons" under §247d-6d

because the employees were authorized to administer, deliver, and use FDA covered

countermeasures, such as PPE and FDA approved COVID-19 devices and diagnostic tests, to

diagnose and prevent COVID-19, or the transmission of SARS-CoV-2 or a virus mutating

therefrom. See Advisory Opinion 20-04.

        59. “Congress may so completely pre-empt a particular area that any civil complaint raising

this select group of claims is necessarily federal in character.” Metropolitan Life Ins. Co. v. Tayor,

Gen. Motors Corp., 481 U.S. 58, 63–64 (1987).

        60. Because Defendant acted in their statutory role as program planners to make reasonable

choices and “reasonably” follow AHJ guidance in using and allocating covered countermeasures,

managing the infection control program, prioritizing the administration or use of covered

countermeasures, and following applicable guidance, all of their actions, as well as any omissions,

fall under the PREP Act. See §247d-6d(c)(4)(B) (PREP Act coverage applies to program planners

who "reasonably could have believed that the countermeasure was administered or used in

accordance" with the Act); Garcia v. Welltower OpCo Group, LLC, 2021 WL 492581 at *20–21

(2021), appealed at No. 21-55224 (9th Cir.) (noting that "OGC confirms that senior living
                                                 17
258899595v.1
               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 18 of 22




communities are covered persons under the PREP Act because they are 'program planners'") (citing

August 14, 2020 OGC Guidance Letter); see also Response Letter, 1–2; Rachal, supra, at pp. 9-

10 (recognizing that senior living communities are “covered persons” under the PREP Act).

          61. Plaintiff's claims fall within the scope of the PREP Act as they are "claims for loss

caused by, arising out of, relating to, or resulting from the administration to or the use by an

individual of a covered countermeasure." §247d-6d(a)(1). Plaintiff's claims arise out of

Defendant's administration, allocation, use, and supervision of use, of COVID-19 countermeasures

in response to the COVID-19 pandemic. Plaintiff challenges the adequacy of these

countermeasures that Defendant used in fighting against COVID-19. While the Complaint is

vague, by alleging that Defendant failed to take proper measures to prevent the decedent from

contracting COVID-19, the Complaint’s allegations are tantamount to improper use, misuse, and

improper allocation and administration of PPE and implementation of segregation and isolation

measures, which allegedly caused the decedent to contract COVID-19. See Compl. ¶¶ 128.

          62. Plaintiff's claims are, therefore, covered under the PREP Act and are removable to

federal court under the complete preemption doctrine. Beneficial, 539 U.S. at 8; Franchise Tax,

463 U.S. at 23–24 (removal jurisdiction is warranted where preemptive force of federal statute is

"so powerful as to displace entirely any state cause of action"—such a suit is "purely a creature of

federal law"). See Garcia, 2021 WL 492581; Reilly v. Delta Healthcare II, LLC, No: 8:21-cv-

1013-JSM-JSS (M.D. Fla. June 7, 2021) (conceding applicability of PREP Act where court granted

dismissal motion by senior living facility based on immunity and other protections provided under

Act); Branch v. Lilac Holdings, LLC, No. 21-cv-00605-BAS-MDD (S.D. Cal. June 16, 2021)

(same).



                                                 18
258899595v.1
               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 19 of 22




        V.       FEDERAL QUESTION JURISDICTION ALSO EXISTS PURSUANT TO
                 THE GRABLE DOCTRINE

        63. HHS, by and through its Fourth Amended Declaration and Advisory Opinion 21-01,

also confirms that the PREP Act confers a separate, independent basis for federal question

jurisdiction under the Grable doctrine. See Advisory Opinion 21-01, 4–5 (discussing Grable &

Sons Metal Prod., Inc. v. Darue Eng'g & Mfg., 545 U.S. 308, 312 (2005)).

        64. Advisory Opinion 21-01 states that "ordaining the metes and bounds of PREP Act

protection in the context of a national health emergency necessarily means that the case belongs

in federal court." Id. at 5. HHS provides that "there are substantial federal legal and policy ...

interests within the meaning of [the Grable doctrine] in having a unified, whole-of-nation response

to the COVID-19 pandemic among federal, state, local, and private-sector entities." Id. (quoting

85 Fed. Reg. at 79,197).

        65. HHS further states that: "Congress delegated to [the Secretary] the authority to strike

the appropriate Federal-state balance with respect to particular covered countermeasures through

PREP Act declarations." Id.

        66. HHS's interpretation of Grable is consistent with the Supreme Court's long-standing

rule "that in certain cases federal question jurisdiction will lie over state-law claims that implicate

federal issues." Grable, 545 U.S. at 312. "The doctrine captures the commonsense notion that a

federal court ought to be able to hear claims recognized under state law that nonetheless turn on

substantial questions of federal law, and thus justify resort to the experience, solicitude, and hope

of uniformity that a federal forum offers on federal issues." Id.

        67. The Grable Court determined that there is no single test for determining whether an

embedded federal issue exists, but that, in general, a two-step process determines whether a state

                                                  19
258899595v.1
               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 20 of 22




law claim "arises under" federal law: (1) the state law claim must necessarily raise a stated federal

issue that is actually disputed and substantial; and (2) federal courts must be able to entertain the

state law claims "without disturbing a congressionally approved balance of state and federal

judicial responsibilities."   545 U.S. at 314; see also Merrell Dow Pharmaceuticals Inc. v.

Thompson, 478 U.S. 804, 808 (1986).

        68. Here, both prongs are satisfied. First, Plaintiff brings claims as a result for Defendant's

alleged failure to “implement proper COVID-19 protocols and procedures; [ ] to implore and

employ proper COVID-19 protocols and procedures; [and] to position plaintiff-decedent in such a

manner as to avoid and/or minimize risks of contracting COVID-19.” Compl. ¶ 128, which

necessarily implicates disputed and substantial federal issues. See §247d-6d.

        69. Second, as confirmed by Advisory Opinion 21-01 and the HHS Declaration, the PREP

Act expresses a clear intention to supersede and preempt state control of the very issues raised by

Plaintiff, i.e., issues concerning Defendant's conscious decisions when to use or administer (or not)

what would fall within the scope of covered countermeasures, including COVID-19 PPE and

diagnostic testing. This is evident in Congress' creation of a special three-judge federal court with

a unique relationship with administrative agencies as the exclusive forum to determine pandemic

issues that invoke matters of national critical infrastructure, national public health, and national

security raise uniquely federal interests and questions. §247d-6d(e)(5)); see e.g. §§247d-6d(b),

247d-6d(i)(9) (referencing "security countermeasures" and the country's National Strategic

Stockpile); see also Grable, 545 U.S. at 313 (the Supreme Court has "confined federal-question

jurisdiction over state-law claims to those that 'really and substantially involv[e] a dispute or

controversy respecting the validity, construction or effect of [federal] law'") (quoting Shulthis v.

McDougal, 225 U.S. 561, 569 (1912)).
                                                  20
258899595v.1
               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 21 of 22




        70. The embedded federal question doctrine supplies removal jurisdiction in actions, such

as this, that "justify resort to the experience, solicitude, and hope of uniformity that a federal forum

offers on federal issues." Grable, 54 U.S. at 312. "[T]here is no good reason to shirk from federal

jurisdiction over the dispositive and contested federal issue at the heart of the state-law claim." Id.

at 319–320. The questions of federal surrogates and almost daily urgent federal directives, national

critical infrastructure and public health threats, an exclusive federal cause of action, and a special

federal court, all create substantial federal questions and require this Action's removal be sustained.


                                           CONCLUSION

        71. Because Plaintiff's claims are completely preempted by federal law, raise embedded

federal questions pursuant to the Grable doctrine, and question the acts taken by members of the

nation's critical infrastructure under the authorization of a federal officer, those claims warrant

removal to federal court. Removal to this Court is therefore proper under 28 U.S.C. §1441 and §

1442.




                                                  21
258899595v.1
               Case 5:00-at-99999 Document 26 Filed 09/18/21 Page 22 of 22




        WHEREFORE, having shown that this case is properly removable, Defendant provide

notice pursuant to 28 U.S.C. § 1446 that the State Court Action now pending in Supreme Court of

Oneida County, New York, Index No. 033889/2021, is removed to the United States District Court

for the Northern District of New York, and respectfully requests that this Court exercise

jurisdiction over this case.


Dated: September 17, 2021
       Albany, New York

                               WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER, LLP

                                           By: s/ Andrew S. Holland
                                           ANDREW S. HOLLAND
                                           Bar Roll 517545
                                           LORI ROSEN SEMLIES
                                           (Pro Hac Vice Motion to be filed)
                                           Attorneys for defendant
                                           200 Great Oaks Blvd., Suite 228
                                           Albany, New York 12203
                                           (518) 449-8893




                                              22
258899595v.1
